956 A.2d 348 (2008)
196 N.J. 448
In the Matter of Jane KISSLING, a/k/a Jane Greenberg, a/k/a Jane Kirkpatrick, an Attorney at Law.
D-182 September Term 2007
Supreme Court of New Jersey.
September 24, 2008.

ORDER
The Disciplinary Review Board having filed with the Court its decision in 07-398, recommending on the record certified to the Board pursuant to Rule 1:20-4(f) (default by respondent), that JANE KISSLING, a/k/a JANE GREENBERG, a/k/a JANE KIRKPATRICK, of MIAMI, FLORIDA, who was admitted to the bar of this State in 1989, and who has been temporarily suspended from the practice of law since September 19, 1994, be disbarred for violating RPC 1.15(a) (knowing misappropriation of client trust funds), RPC 8.4(c) (conduct involving fraud, dishonesty, deceit or misrepresentation), and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979);
And JANE KISSLING, a/k/a JANE GREENBERG, a/k/a JANE KIRKPATRICK, having failed to appear on the Order to Show Cause issued in this matter;
And good cause appearing;
It is ORDERED that JANE KISSLING, a/k/a JANE GREENBERG, a/k/a JANE KIRKPATRICK, be disbarred, effective immediately, and that her name be stricken from the roll of attorneys;
ORDERED that JANE KISSLING, a/k/a JANE GREENBERG, a/k/a JANE KIRKPATRICK be and hereby is permanently *349 restrained and enjoined from practicing law; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.